Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
The response filed on 1/7/22 has been entered. 

Applicant’s arguments filed 1/7/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-5 are pending in this office action.
		

The rejection of Claim(s) 1- 7 under 35 U.S.C. 102(a)(2) as being anticipated by Olmstead et al. (US 2005/0266071) is withdrawn due to the amendment of the claims.  
	

Claim Rejections - 35 USC § 103 necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead et al. (US 2005/0266071) in view of ClinicalTrials.gov Identifier: NCT01471925 and Approval package NDA 21153S-008 (Astrazeneca, 1/9/04) and further in view of Lövgren et al. (EP 0496437)
With regards to instant claim 1, Olmstead teaches a pharmaceutical composition comprising omeprazole (see 0016, 0037) and enantiomer thereof and sodium bicarbonate (see 0023) as one part of omeprazole and 25 parts of sodium bicarbonate (see Table .A.1, as required by instant claims 1-2) wherein the salt is omeprazole 
 However, Olmstead fails to teach that the esomeprazole magnesium titrate comprises of 20-40 mg esomeprazole and 800 mg sodium bicarbonate as required by instant claim 8.  
ClinicalTrials.gov Identifier: NCT01471925 teaches esomeprazole (40 mg) and 721 mg sodium bicarbonate (see attached ref). Additionally, the reference teaches that  
Astrazeneca teaches esomeprazole Magnesium trihydrate, 
Lövgren teaches use of core material of small beads (i.e., pellets) or tablets containing an active agent (i.e., omeprazole, see abstract) wherein omeprazole with the alkaline reacting compound is separated from the enteric coating material (see p3, lines 55+) and the separating layer comprises the pH buffering compound (see pg 4, lines 10+). Lövgren additionally teaches that that the separating layer can be a polyvinyl alcohol.  It would have been obvious to one of ordinary skill in the art to have formulated the hydrate i.e., magnesium trihydrate form of the proton inhibitor with a reasonable expectation by incorporating the teachings of Lövgren having a core material of small beads (i.e., pellets) or tablets containing an active agent (i.e., omeprazole, see abstract) wherein omeprazole with the alkaline reacting compound is separated from the enteric coating material  with a protective layer comprising a polymer polyvinyl  for stabilization of the active agent and increasing shelf life as polyvinyl alcohol and sodium bicarbonate can be used for that (see 0042 above).  Therefore, the skilled artisan would be motivated as the level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical nanoparticle research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, nanoparticle polymer chemistry— without being told to do so. 
Thus, the claimed invention would have been prima facie obvious at the time of filing because one of ordinary skill in the art would have substituted the omeprazole a PPI inhibitor with another PPI inhibitor to yield success.
 Applicant’s argument is moot as the rejection above is necessitated by the amendment to the claims. The claim amendment has been considered and the rejection amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

 Claims 1 - 8 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent Application No. 17/270263. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a pharmaceutical composition comprising omeprazole, its enantiomer, or its pharmaceutically acceptable salt; and sodium bicarbonate, characterized in that sodium bicarbonate is comprised in 15 to 50 parts by weight based on 1 part by weight of omeprazole in omeprazole, its enantiomer, or its pharmaceutically acceptable salt and the copending claims are directed pharmaceutical preparation comprising omeprazole, an enantiomer thereof or a pharmaceutically acceptable salt thereof; and sodium bicarbonate, characterized in that the omeprazole, the enantiomer thereof or the pharmaceutically acceptable salt thereof is in the form of a pellet or a granule, and when the preparation is dissolved in a solution, sodium bicarbonate is first dissolved, and then the omeprazole, the enantiomer thereof or the pharmaceutically acceptable salt thereof is dissolved.  The current application claims anticipate the copending application claims.
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other as the instant recites having that the ration of the omeprazole is 1:20 for example.
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1 - 5 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent Application No. 16965726 in view of Lövgren above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the copending are directed to a pharmaceutical formulation comprising a first layer, a second layer, and a third layer; the first layer comprising omeprazole, its enantiomer, or its pharmaceutically acceptable salt; the second layer comprising a coating agent, wherein the coating agent is polyvinyl alcohol; and the third layer comprising an antacid, wherein the antacid is sodium bicarbonate; wherein the second layer separates the first layer from the third layer and the claims of the instant are to a tablet comprising 20 or 40 mg magnesium esomeraprazole and 800 mg sodium bicarbonate.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows: Pharmaceutical formulations/tablets comprising (i) granules/pellets comprising enantiomer of omeprazole OR. salt thereof (e.g., magnesium salt of esomeprazole); and (ii) sodium. bicarbonate (NaHCO3), and (iii) wherein said granules/pellets and NaHCO3 are separated by a coating comprising polyvinyl alcohol that does not comprise NaHCO3.

No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             02/8/22